Citation Nr: 1705774	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  16-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hallux valgus, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for right plantar callosities.

4.  Entitlement to service connection for right hammer toes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty from November 1972 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2009 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Historically, the Board notes that in his May 2010 formal appeal, the Veteran requested a travel Board hearing in connection with his claim for service connection for bilateral hallux valgus; however, he later withdrew this request in May 2011.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of the hearing is associated with the electronic claims file.  At the Board hearing, the Veteran requested that the record be held open for 30 days to allow for the submission of additional evidence.  See 38C.F.R. § 20.709 (2016).  The record was held open, and additional private treatment records were submitted in November 2016.  

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for hepatitis and bilateral hallux valgus are addressed below; the issues of entitlement to service connection for bilateral hallux valgus, hepatitis, right plantar callosities and right hammer toes are addressed in the Remand that follows the Order section of this decision. 


FINDINGS OF FACT

1.  Service connection for bilateral hallux valgus was denied in a January 1991 rating decision that was not appealed. 

2.  Evidence received since the January 1991 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection for bilateral hallux valgus.

3.  Reopening of the claim for service connection for hepatitis was denied in a September 2012 rating decision that was not appealed. 

4.  Evidence received since the September 2012 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection for hepatitis.


CONCLUSION OF LAW

As new and material evidence has been received since the January 1991 and September 2012 decisions, the criteria for reopening the claims for service connection for bilateral hallux valgus and hepatitis are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016). 

 Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).  In view of the Board's favorable decision as to reopening of the claims of service connection for bilateral hallux valgus and hepatitis, , further assistance is not required to substantiate the claim.

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Regardless of the RO's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

New and Material - Bilateral Hallux Valgus

Review of the record shows the prior denial of service connection for bilateral hallux valgus in January 1991 was based on the determination that there was an absence of evidence of hallux valgus in service.  The January 1991 decision was not appealed. 

The evidence received since the January 1991 decision includes in pertinent part a statement from the Veteran's private podiatrist in February 2009, stating that he had multiple foot surgeries performed while "in the service in 1991 and 1992"; that these surgeries were complicated, caused deformity of the Veteran's toe, and the recent resulting surgery was to correct those complications.  The private podiatrist opined that it was "very much possible that the Veteran's original foot deformity if not caused by and aggravated by his duty in the service was the reason he had the original surgery to begin with".  The evidence received also includes two lay statements in June 2010 and in April 2011, attesting to the Veteran's foot problems and that he did not have problems with his feet until his active duty service.

It appears that the private podiatrist was attempting to provide an etiological opinion linking the Veteran's bilateral hallux valgus to service.  Because such an opinion was one of the elements not present in January 1991, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

New and Material - Hepatitis

Review of the record shows a prior denial of service connection for hepatitis in January 1991 was based on the determination that an episode of hepatitis in service was the result of drug abuse which was considered misconduct.  The September 2012 rating decision denied the claim based on the determination that no new and material evidence was submitted.  The September 2012 decision was not appealed.  

The evidence received since the September 2012 decision includes in pertinent part the testimony provided by the Veteran in October 2016; namely, that he used drugs to self-treat his foot problems and had to go along with drug use in service or be ostracized.

As noted above, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus, 3 Vet. App. 510, 513.  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for hepatitis is reopened.  See Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for bilateral hallux valgus is granted. 

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for hepatitis is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

At the outset, the Board notes that documentation from November 2014 in VBMS indicates that the Veteran applied for Social Security Administration (SSA) benefits but was denied.  On remand, his complete SSA records should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).

Moreover, while it was noted that the Veteran submitted two lay statements during his October 2016 hearing with waiver of AOJ consideration, such has not yet been associated with the electronic file.  Therefore, on remand, the Veteran should be given another opportunity to submit such evidence.

Disabilities of the Feet

The Veteran contends, and testified before the undersigned, that he developed bilateral hallux valgus, right plantar callosities, and right hammer toes as a result of wearing tight boots in service while marching and running daily.

Service treatment records show a complaint of callus on the ball and toe of the feet in January 1974.

As noted above, a statement from the Veteran's private podiatrist in February 2009, stated that he had multiple foot surgeries performed while "in the service in 1991 and 1992"; that these surgeries were complicated, caused deformity of the Veteran's toe, and the recent resulting surgery was to correct those complications.  The private podiatrist opined that it was "very much possible that the Veteran's original foot deformity if not caused by and aggravated by his duty in the service was the reason he had the original surgery to begin with".

The Veteran was afforded a VA examination in October 2013 in which the examiner stated that the Veteran had an amputated second toe on his right foot and a worsening foot condition bilaterally as indicated on radiographs.  The examiner noted that calluses were simply extra skin that the body produced to try to protect itself when abnormally disproportionate forces were placed on bones.  The examiner opined that the bony deformities and abnormalities of tendon function coupled with bony abnormalities and malalignment that caused callus formation while the Veteran was enlisted was likely linked to the bony deformities and abnormal bone position and tendon dysfunctions that caused the callosities of the Veteran's feet currently.

The Veteran was afforded a VA examination in January 2016 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that service medical records demonstrated one notation related to a right foot callus in 1974; there were no other diagnoses or ongoing/chronic treatment for his feet while on active duty.  The examiner stated that there was no medical evidence (objective documentation) to support the Veteran's contentions.  The examiner stated that the Veteran was only in service for two years, and it was as likely that his current foot problems were a consequence of comorbid medical conditions, activities of daily living, and occupations following military service, 40 plus years ago.

The Board finds that additional clarification is required as to the etiology of the Veteran's bilateral hallux valgus, right plantar callosities, and right hammer toes.  Namely, the February 2009 private opinion incorrectly stated that the Veteran was in service in 1991 and 1992 when his surgeries were performed.  Moreover, the October 2013 VA examiner used the incorrect legal standard of "likely linked" in regards to bony deformities and abnormalities that caused callus formation.  Finally, the January 2016 VA examiner's opinion was conclusory and appeared to be base at least in part on lack of treatment.  The Board notes that it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, the January 2016 VA examiner stated that there was no medical evidence to support the Veteran's contentions, seemingly disregarding the February 2009 private opinion and October 2013 VA opinion.

As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his claimed disabilities of the feet on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Hepatitis

The Veteran's DD Form 214 shows that he had an honorable discharge, but the reason for separation is listed as "unfitness - drug abuse".

Service treatment records in July 1974 show diagnoses of improper use of heroin and hepatitis.

As noted above, the Veteran testified in October 2016 that he used drugs to self-treat his foot problems and had to go along with drug use in service or be ostracized.

While VA's governing regulations do not permit service connection for issues caused by alcohol and drug abuse, 38 C.F.R. §§ 3.301 (2016), an exception to that regulation is made when the alcohol or substance abuse is secondary to, or a symptoms of, a service-connected disorder.  See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).

As such, the Board finds that the issue of service connection for hepatitis is intertwined with the issues of service connection for bilateral hallux valgus, right plantar callosities, and right hammer toes.  Final appellate review of the hepatitis claim is deferred until the intertwined service connection claims are prepared for appellate review (or resolved).

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

2.  Provide the Veteran with another opportunity to submit the evidence, which were indicated to be lay statements, he provided at the October 2016 Board hearing.

3.  Undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's foot disabilities and hepatitis.  If the RO is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

4.  Afford the Veteran a VA examination to determine the nature and etiology of any foot disability diagnosed during the pendency of this claim to include bilateral hallux valgus, right plantar callosities, and right hammer toes.  The examiner should review the electronic claims file and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following:

Based on the evidence of record, is it at least as likely as not (50 percent or greater probability) that any foot disability diagnosed during the pendency of this claim to include bilateral hallux valgus, right plantar callosities, and right hammer toes had its onset during the Veteran's active duty service or is otherwise etiologically related to service, to include his assertions of wearing tight boots while running and marching.

A complete rationale for this opinion should be provided and include citation to evidence of record, known medical principles, and medical treatise evidence.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5.  If, and only if, a foot disability to include bilateral hallux valgus, right plantar callosities, and right hammer toes is found to be etiologically related to service, schedule the Veteran for a VA examination in connection with his claim for hepatitis.  The examiner should review the electronic claims file and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is requested to state whether it is at least as likely as not that the Veteran's drug abuse was caused by or symptoms of a service-connected foot disability. 

If the examiner finds a connection between the Veteran's service-connected foot disability(s) and his drug abuse, the examiner should state whether it is at least as likely as not that the Veteran's hepatitis was the result of that drug abuse.

A complete rationale for this opinion should be provided and include citation to evidence of record, known medical principles, and medical treatise evidence.  The examiner is reminded that service-connection is not automatically precluded for a disorder by virtue of alcohol or drug dependency if that dependency was caused by or a symptom of another service-connected disability.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

6.  Review the examination report(s) to ensure that it (they) contain all findings and opinions requested in the remand.

7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


